Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smith on 6/1/2022.

The application has been amended as follows: Cancel all withdrawn claims. 

Claim 18 (Canceled): “Canceled”

Claim 19 (Canceled): “Canceled”

Claim 20 (Canceled): “Canceled”



Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 5/16/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
112 (B) rejection set forth in the non-final rejection has been withdrawn due to the amendments filed on 5/16/2022.
Drawing objection set forth in the non-final rejection has been withdrawn to the remarks/arguments. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 5/16/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “an exhaust portion for exhausting ambient air comprising a gap between an access panel and a frame for the communication box”, in conjunction with the remaining elements. 
Dependent claims 2-6 and 9-16 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowers (U.S 2017/0083043 A1) – Discloses a assembly comprising an electronic display, a housing for said display wherein the housing comprises an intake and an exhaust to cool said display, and a communication box located above the display housing comprising a frame, one or more electronic components, a convection aperture plate and one or more fans configured to cool, but fails to disclose an exhaust portion for exhausting ambient air comprising a gap between an access panel and a frame for the communication box

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835